CONCURRING OPINION.
LAMM, J.
It was Dr. Johnson (was it not?) who observed that Oliver Goldsmith had “contributed to the innocent gayety of mankind.” (Nota bene: If, as a pundit tells me, it was Garrick and not Goldsmith Johnson spoke of, and if in quoting I misquote, then, *361memory has played a trick upon me and a learned bar will correct me. Time and weightier matters press me to go on and leave the “quotation”(?) stand.) The function of this suit is somewhat the same. Beginning with the “J. P’s” it has reached the “P. J’s,” and its journey has run the gamut of three courts, one above the other. Now, secunckm regulam, it, a fuss over five dollars, has reached the highest court in the State for final disposition — all this because (1) of divergence of opinion among our learned brethren of the Springfield Court of Appeals, and (2) the provisions of the Constitution in that behalf made and provided. However, if the amount at stake is small, the value of the case for doctrine’s sake is great.
As I see it, the case is this: Dale, a man of substance, a farmer, owned a brown and a gray mule, both young and of fine growth; one saddlewise, the other otherwise. Both, used to the plow and wagon, were entitled to the designation “well-broke and gentle.” One Parker was Dale’s manservant and in the usual course of his employment had charge of these mules. On a day certain he had driven them to a water wagon in the humble office of supplying water to a clover-huller in the Ozark region hard' by its metropolis, to-wit, Springfield. Eventide had fallen, i. e., the poetical time of day had come when the beetle wheels his droning flight, drowsy tinkling lulls the distant folds and all the air a solemn stillness- holds. In other words, dropping into the vernacular, it was time to “take out.” Accordingly, Parker took out, with his mind fixed on the watch dog’s honest bark baying deep-mouthed welcome as he drew near home. He mounted the ridable mule. He says he tied the other to the hames of the harness on the ridden one hy a four-or-five-foot halter rope, and was plodding his weary way homeward a la the plowman in the Elegy. The vicissitudes of the journey in due course brought him to Walnut street in said city of Springfield. At a certain *362place in that street the city fathers had broken the pavement and made a “rick of brick” aside a long lióle or ditch. Hard by this rick of brick was a ridge of fresh earth capped by a display of red-lantern danger signals. It seems the unridden mule crowded against the ridden one and harassed Parker by coming in scraping contact with his circumjacent leg. Any boy who ever rode the lead horse in harrowing his father ’s field will' get the idea. In this pickle he took hold ol the halter rope, still fastened to the hames, to keep the unridden mule from rasping his said leg. It might as well be said at this point that witnesses for plaintiff did not observe that the end of the rope was attached to the hames of the ridden mule. As they saw it, Parker was leading the mule. As will be seen a bit further on, at this point a grave question arises, to-wit, is it negligence to lead a mule by hand or should he be fastened “neck and neck” to his fellow? But we anticipate.
Going back a little, it seems as follows: At about the time Parker had reached said part of Walnut street, plaintiff and two others were in a buggy pulled by a single horse and on their own way home to the country. So equipped, these several parties met face to face. At this point it will do to say that while the mules were used to being on the water wagon, it is not so clear that these travelers' three -were. There are signs of that artificial elation in the vehicle party that in the evening springs from drinking (“breathing freely”), but on the morning after produces the condition of involuntary expiation Dr. Yon Hiring calls “katzenjammer.” They disavow being half-seas-over or drunk. Their chief spokesman, as descriptive of the situation, in part told his story mathematically in this fashion: “I had not drank so much but what I kept count. I can keep count until I take three and hadn’t quit counting yet.” In the course of their journe3r they, too, came to- the brick rick, the ditch, the ridge *363of dirt and the red lights on Walnut street. There they met, as said, the gray and brown mule and Parker face to face. When mules and rider approached and passed the three travelers, all on the same side of the ditch, the led mule, whether scared by the hole in the ground, the rick of brick or the ridge, is dark, shied from his fellow (“spread” himself) and presently his hind leg was mixed up with the shafts and wheel of the buggy. When the status quo ante was re-established both leg and wheel were found damaged. Subsequently a blacksmith offered to repair the damages to the wheel for, say, a dollar and a half. This sum defendant,. though denying liability, was willing and offered to pay; but plaintiff’s dander was up and he as buggy-owner demanded a new wheel worth five dollars, and sued.
In the justice court, defendant lost outright and appealed. In the circuit court, the same. The learned judges of the Court of Appeals could not agree (the furor scribendi' being much in evidence and three learned opinions falling from their several pens) and sent the case here — and here it is.
My Brother Graves has well disposed of it on certain grounds, but, the theme being the Missouri mule and state pride calling for further exposition, the said furor scribendi has seized me — witness:
(a) It is argued that it was negligence to ride one mule and lead its fellow by hand. That they should be halter-yoked “neck and neck.” Parker says he necked them in a way, but plaintiff takes issue on the fact. Allowing credit to plaintiff’s evidence, two questions spring, vis.: First, is the neck-and-neck theory “mule law” in this jurisdiction? Second, if so, then was the absence of the neck-and-neck adjustment the proximate cause of the injury? We may let the first question be settled in some other mule case and pass to the second as more important. It will be observed that the neck and forequarters of the mule did not do the dam*364age. Contra, the bind quarters or “business end” of tbe mule were in fault. We take judicial notice of facts of nature. Hence, we know tbat haltering a mule neck- and-neck to another will not prevent bis bind parts spreading. His neck might .be on one line, but bis bind legs and heels might be on another, a divergent one. True tbe mental concept relating to shying or spreading would naturally originate in tbe mule’s bead. But it must be allowed as a sound psychological proposition tbat haltering bis bead or neck can in nowise control tbe mule’s thoughts or control tbe binder parts affected by those thoughts. So much, I think, is clear and is due to be said of tbe Missouri mule, whose bones, in attestation of bis activity and worth, lie bleaching from Shiloh to Spion Kop, from San Juan to Przemysl (pronounced, I am told by a scholar, as it is spelled). It results tbat causal connection between tbe negligence in band and tbe injury is broken and recovery cannot go on the neck-and-neck theory. This because it is plain under- tbe distances disclosed by tbe evidence tbat tbe mule’s bind legs could reach tbe buggy wheel in spite of a neck-and-neck attachment.
(b) Tbe next question is a bit elusive, but seems lodged in tbe case. It runs thus: There being no evidence tending to show tbe mule was “wild and unruly” as charged, is such a mule per se a nuisance, a vicious animal, has be a heart devoid of social duty and fatally bent on mischief when led by a baiter on tbe street of a town, and must bis owner answer for bis acts on tbat theory?
Attend to tbat view of it:
(1) There are sporadic instances of mules behaving badly. Tbat one tbat Absalom rode and “went from under” him at a crisis in bis fate, for instance. So it has been intimated in fireside precepts tbat the mule is unexpected in bis heel action, and has other faults. In Spanish folk lore it is said: He who wants a mule without fault must walk. So, at tbe French *365chimney-corner the adage runs: The mule long keeps a kick in reserve for his master. “The mule don’t kick according to no rule,” saith the American negro. His voice has heen a matter of derision and there be those who put their tongue in their cheek when speaking of it. Witness the German proverb: Mules make a great fuss about their ancestors having been asses. And so on, and so on. But none of these things are factors in the instant case; for here there was no kicking and no braying standing in the relation of causa causans to the injury to the wheel.
Moreover, the rule of logic is that induction which proceeds by merely citing instances is a childish affair and, being without any certain principle of' inference, it may be overthrown by contrary instances. Accordingly the faithfulness, the dependableness, the surefootedness, the endurance, the strength and the good sense of the mule, all matters of common knowledge, may be allowed to stand over against his faults and create either an equilibrium or a preponderance, in the scales in his favor. He, then, as a domestic animal is entitled to the doctrine that if he become vicious, guilty knowledge (the scienter) must be brought home to his master, precisely as it must be on the dog or ox. The rule of the master’s liability for acts of the ox is old. [Ex. 21:29.] That for the acts of the dog is put this way: The law allows the dog his first bite. Lord Cock-bum’s dictum covers the master’s liability on a kindred phase of liability for sheep-killing, to-wit: Every dog is entitled to at least one worry. So with this mule. Absent proof of the bad habit of “spreading” when led and the scienter, liability did not spring from the mere fact his hind leg (he being scared) got over the wheel while he was led by a five-foot halter rope; for it must be held that a led mule is not a nuisance per se, unless he is to be condemned on that score out-and-out because of his ancestry and some law of heredity, some asinine rule, so to speak, a question we take next.
*366(2) Some care should be taken not to allow such scornful remarks as that “the mule has no pride of ancestry or hope of posterity” to press upon our judgment. He inherits his father’s ears, but what of that? The ass’s ears, presented by an angry Apollo, were an affliction to King Midas, but not to the mule. He is a hybrid, but that was man’s invention centuries gone in some province of Asia Minor, and the fact is not chargeable to the mule. So, the slowness of the domestic ass does not descend as a trait to the Missouri mule. It is said that a thistle is a fat salad for an ass’s mouth. Maybe it is also in a mule’s, but be it so, surely his penchant for homely fare cannot so far condemn him that he does not stand rectus in curia. Moreover, if his sire stands in satire as an emblem of sleepy stupidity, yet that avails naught; for the authorities (on which I cannot put my finger at this moment) agree that the Missouri mule takes after his dam and not his sire in that regard. All asses are not four-footed, the adage saith, and yet to call a man an “ass” is quite a different thing than to call him “mulish” (vide, the lexicographers).
Furthermore, the very word jack-ass is a term of reproach everywhere, as in the literature of the law. Do we not all know that a certain phase of the law of negligence, the humanitarian rule, first announced, it has been said, in a donkey case (Davies v. Mann, 10 Mees. & Weis. 545) has been called, by those who deride it, the “jack-ass doctrine?” This on the doctrine of the adage: Call a dog a bad name and then hang him. But, on the other hand, to sum up fairly, it was an ass that saw the heavenly vision, even Balaam, the seer, could not see and first raised a voice against cruelty to animals. [Num. 22:23 et seq.] So, did not Sancho Panza by meditation gather the sparks of wisdom while ambling along on the back of one, that radiated in his wonderful judgments pronounced in his decision by the common-sense rule of knotty cases in *367file Island of Barataría? Did not Samson use the jawbone of one effectually on a thousand Philistines Í Is not his name imperishably preserved in that of the fifth proposition of the first book of Euclid — the pons asinorum? But we shall pursue the subject no farther. Enough has been said to show that the ass is not without some rights in the courts even on sentimental grounds; ergo, if his hybrid son, tracing his lineage as he does to the Jacks of Kentucky and Andalusia, inherits some of his traits he cannot be held bad per se. Q. E. D.
It is meet that a five-dollar case, having its tap root in anger (and possibly in liquor), should not drag its slow lengths through the courts for more than five years, even if it had earned the sobriequet of “the celebrated mule case.”
The premises herein and in the opinion of Brother Graves all in mind, I concur.